*563
ORDER

PER CURIAM.
AND NOW, this 30th day of November 2004, the Petition for Allowance of Appeal is GRANTED, limited to the following questions of law:
1. Whether, as a preliminary matter, petitioner was required, under Article VIII, Section 2(a)(v) of the Pennsylvania Constitution, to demonstrate that the parcel in question independently served, in and of itself, a charitable purpose in order for petitioner to be considered for real estate tax exemption?
2. If the answer to question 1 is “no,” whether the Commonwealth Court erred in holding that the statutory presumption of real estate tax exemption, which arises in favor of a qualifying entity under 10 P.S. § 376, was irrelevant in this case, and hence not applicable to petitioner, as a whole, because the parcel in question was clearly not charitable based on the undisputed facts?